Citation Nr: 0726452	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  96-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

1.  Whether new and material evidence has been received 
to reopen the claim of service connection for psychiatric 
disorder.  

2.  Entitlement to service connection for an innocently 
acquired psychiatric disorder other than post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for claimed PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
December 1973.  He also had service in the National Guard 
from March 1976 to March 1977 and from November 1984 to 
November 1985.  

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2000 when it was remanded for 
further development.  


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in March 
1977, the RO denied the veteran's original claim of 
service connection for a mental condition.  

2.  The evidence associated with the record since the 
March 1977 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered 
in order to fairly decide the merits of the claim of 
service connection for psychiatric disorder other than 
PTSD.  

3.  The veteran is not shown to have manifested 
complaints or finding referable to an innocently acquired 
psychiatric disorder during his period of active service 
or for many years thereafter.  

4.  The currently demonstrated schizoaffective disorder 
is not shown to be due to any event or incident of the 
veteran's service.  

5.  A diagnosis of PTSD has not been established by 
competent evidence.   


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to 
reopen the claim of service connection for psychiatric 
disorder other than PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).  

2.  The veteran does not have an innocently acquired 
psychiatric disability, including that diagnosed as 
schizoaffective disorder, due to disease or injury that 
was incurred in or aggravated by active service or any 
period of inactive or active duty for training, nor may a 
psychosis be presumed to have been incurred in active 
service.  38 U.S.C.A. § 101(22)-(23), 1101, 1110, 1112, 
1113, 5103, 5103A (West 2002) ; 38 C.F.R. §§ 3.6(c)-(d), 
3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have a disability manifested by 
a diagnosis of PTSD due to disease or injury that was 
incurred or aggravated by active service or any period of 
inactive or active duty for training.  38 U.S.C.A. 
§§ 101(22)-(23), 1110, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.6(c)-(d), 3.159, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of his claims of service connection for PTSD and for 
psychiatric disability other than PTSD.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in December 2001 and May 2006, the RO 
informed the veteran that in order to establish service 
connection for the claimed disabilities, there had to be 
competent evidence of current disability (generally, a 
medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence that was of 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

Generally, the notice required by 38 U.S.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the 
claims of service connection for psychiatric disability 
was not sent to the veteran until after the rating 
decision in May 1994.  Nevertheless, any defect with 
respect to the timing of that notice was harmless.  

In order to cure a notice timing defect, a compliant 
notice must be issued followed by the readjudication of 
the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his representative submitted argument in 
support of the veteran's appeal, and the RO received a 
substantial amount of evidence, including additional 
service medical and personnel records and extensive post-
service records, primarily reflecting the veteran's 
treatment by VA from April 1985 through August 2005.  

The RO also had the veteran examined in August 2005 to 
determine the nature, extent, and likely etiology of any 
psychiatric disability found to be present.  

Finally, the RO informed the veteran of his right to have 
a hearing in association with his appeal.  In June 2000, 
such a hearing was scheduled at the RO before a local 
hearing officer.  However, the veteran did not show up 
for that hearing.  

In December 2000, pursuant to instructions in the Board's 
remand, the veteran was offered an additional opportunity 
for a hearing.  Although he requested such a hearing, he 
withdrew that request in February 2007.  

Thus, the veteran has had ample opportunity to 
participate in the development of his appeal.  Such 
opportunity precludes the possibility of prejudice toward 
the veteran and ensures the essential fairness of the 
decision.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification 
was accomplished in May and October 2006.  

In order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish his entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Although such notice was not accomplished in this case, 
that omission constituted harmless error.  Indeed, the 
Board has reopened the claim.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims of service 
connection for PTSD and for psychiatric disability other 
than PTSD.  

It appears that all relevant evidence identified by the 
veteran has been obtained and associated with the claims 
folder.  In this regard, he has not identified any 
further outstanding evidence (that has not been sought by 
VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to either issue on appeal.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of his claim for an increased rating for 
eczema.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  


II.  Facts and Analysis

A.  Psychiatric Disorder other than PTSD

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or 
aggravated while performing Active Duty for Training 
(ACDUTRA) or from an injury incurred or aggravated during 
inactive duty for training (INACDUTRA).  

The term "active duty for training" (ACDUTRA) means full-
time duty in the Armed Forces performed by members of the 
Reserve Components or National Guard for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  

The term "inactive duty for training" (INACDUTRA) means 
duty in the Reserves other than full-time duty, special 
additional duty, or training other than active duty 
training.  See 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

For certain disabilities, such as psychosis, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

As noted, the veteran first claimed service connection 
for psychiatric disorder in January 1977.  

The evidence on file at that time included the veteran's 
service medical records that showed no complaints or 
findings of an innocently acquired psychiatric disorder 
and a February 1977 VA examination showing a diagnosis of 
inadequate individual.  

Based on these findings, the claim of service connection 
was denied by the RO in March 1977.  

The veteran was notified of that decision, as well as his 
appellate rights.  Although he submitted a timely Notice 
of Disagreement and was issued a Statement of the Case, 
he did not submit a timely Substantive Appeal.  

Accordingly, that decision is final under the law then in 
effect.  38 U.S.C.A. § 4005 (1977); 38 C.F.R. §§ 19.153 
(1976).  The veteran now requests that his claim of 
service connection for a psychiatric disorder be 
reopened.  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

When the veteran requested that the RO reopen his claim, 
new and material evidence was that which had not 
previously been submitted to VA decision makers, and 
which bore directly and substantially upon the specific 
matter under consideration.  Such evidence was neither 
cumulative nor redundant, and by itself or in connection 
with evidence previously assembled was so significant 
that it had to be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  

In any event, if new and material evidence is presented, 
the Board may then proceed to evaluate the merits of the 
claim but only after insuring that the duty to assist the 
veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the RO's January 
1977 decision includes numerous VA medical records which 
show that the veteran has been followed for a psychiatric 
disorder, diagnosed as schizoaffective disorder.  

Such evidence is new in the sense that it has not 
previously been before the VA.  It is also material in 
that it is evidence showing that the veteran now has a 
diagnosis of psychiatric disability.  It is neither 
cumulative nor redundant of the evidence of record in 
January 1977, and by itself or in connection with 
evidence previously assembled, is so significant that it 
has to be considered in order to fairly decide the merits 
of the claim.  As such, it is sufficient to reopen the 
claim.  The appeal to this extent is allowed.  

In arriving at this decision, the Board notes that the RO 
did not perform an analysis as to whether the veteran had 
submitted new and material evidence to reopen his claim 
of service connection for psychiatric disability.  
However, it did conduct a de novo review of the record.  
Therefore, any procedural deficiency with respect to 
reopening is harmless.  

Although the additional evidence is sufficient to reopen 
the claim, a through review of the record shows that it 
is negative for any complaints or findings attributed to 
an innocently acquired psychiatric disorder in active 
service or for many years thereafter.  

The veteran in this regard was diagnosed as suffering 
from a chronic schizoaffective disorder on the VA 
examination in August 1995.  The VA examiner also noted 
that the veteran had a very long history of assaultive 
behavior, alcoholism and polysubstance abuse.  

Other VA medical records dating from 1978 contain no 
pertinent finding until July 1982 when he was seen on an 
outpatient basis with complaints that included 
nervousness and anxiety.  The assessment was that of an 
anxiety disorder, and a history of alcohol abuse and 
treatment was reported.  

Another medical assessment in July 1982 reported that he 
had complaints of auditory hallucinations, insomnia and 
memory deficits, but no previous psychiatric treatment 
was noted.  The assessment was that of anxiety.  

In April 1985, the reported impressions were those of 
personality disorder and alcohol abuse.  He was seen for 
alcohol counseling at that time.  

Significantly, in connection with a medical evaluation in 
January 1994, the veteran was diagnosed as having major 
depression.  By way of history, he was noted to have been 
treated with Mellaril for anxiety from 1984 to 1989.  

VA treatment records from 1999 to 2004 report various 
diagnoses including bipolar disorder, history of 
schizophrenia, rule out intermittent explosive disorder, 
possible PTSD and substance induced mood disorder.  

On review of the entire record, the Board finds no 
competent evidence that would serve to causally link the 
development of any current innocently acquired 
psychiatric disability, including the schizoaffective 
disorder first diagnosed in 1995, to an event or incident 
of the veteran's active service or any subsequent period 
of inactive or active duty for training in connection 
with his National Guard duty.  

Accordingly, the reopened claim of service connection 
must be denied based on this evidentiary record.  

The reports asserting that the current disability had its 
onset in service come from the veteran.  As a layman, 
however, he is only qualified to report on matters which 
are capable of lay observation.  He is not qualified to 
render opinions which require medical expertise, such as 
rendering a diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be 
considered competent evidence for the purpose of 
establishing service connection.  Absent competent 
supporting nexus evidence, the claim of service 
connection must be denied.  

While the veteran asserts that he was discharged from 
active service because mental instability, the initial VA 
psychiatric examination in February 1977 diagnosed him as 
being an inadequate individual.  In arriving at this 
decision, the Board notes that this diagnosis classifies 
the veteran as having a personality disorder.  However, 
for compensation purposes, a personality disorder is not 
considered to be disability for which service connection 
may be established.  38 C.F.R. § 3.303(c) (2006).  


B.  PTSD

The veteran initially sought service connection for 
claimed PTSD.  For reasons of clarity, this matter is 
discussed separately from other claimed psychiatric 
disorders.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1); Cohen.  

Where a current diagnosis of PTSD exists, the sufficiency 
of the claimed in-service stressor is presumed.  Id. at 
144.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required.  
38 C.F.R. § 3.304(f).  

In this case, the presence of PTSD is suggested by the 
medical evidence at different times.  During VA treatment 
in June 2001, a PTSD screen was positive, and in January 
2003, the veteran described stressor events that he had 
experienced in service.  

Despite additional development and close monitoring of 
the veteran, both as an inpatient and as an outpatient, 
there was no competent evidence that would serve to 
establish a diagnosis of PTSD.  

In addition, there was no further evidence of the claimed 
stressors.  It should also be noted that as a noncombat 
veteran, the veteran's personal account cannot be 
accepted as credible evidence that the claimed in-service 
stressors actually occurred.  It also appears that 
findings of PTSD are linked to postservice traumatic 
events.  

In any event, absent a current diagnosis of PTSD, the 
veteran cannot meet the criteria for service connection.  
Accordingly, claim in this regard must be denied.  

Again, the only statements in support of the claim come 
from the veteran himself.  However, as noted, he is not 
qualified to provide competent evidence as to the 
diagnosis or likely etiology of the claimed disability.  
Espiritu.  



ORDER

As new and material evidence has been received to reopen 
the claim of service connection for psychiatric disorder, 
the appeal to this extent is allowed.  

Service connection for an innocently acquired psychiatric 
disorder other than PTSD is denied.  

Service connection for claimed PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


